Citation Nr: 0312282	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-39 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to a higher rating for residuals of 
dislocation of the right shoulder with right carpal tunnel 
syndrome and C8-T1 radiculopathy, initially assigned a 
10 percent evaluation, effective from August 1996.

2.	Entitlement to a higher rating for neuralgia secondary to 
ilioinguinal neuroma and inguinal hernia repair, initially 
assigned a 10 percent evaluation, effective from October 
1994.

3.	Entitlement to a higher rating for a scar from right 
inguinal hernia repair, initially assigned a 10 percent 
evaluation, effective from June 1992.

4.	Entitlement to a higher rating for status post right 
inguinal hernia repair, initially assigned a zero percent 
evaluation, effective from April 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from May 1979 to October 1982.

A June 1993 RO rating decision granted service connection for 
residuals of right inguinal hernia repair manifested by a 
scar and assigned a 10 percent evaluation for this condition, 
effective from June 1992.  The veteran disagreed with the 
evaluation assigned for the condition and the RO sent him a 
statement of the case on this issue in September 1993.  The 
veteran's testimony at a hearing in October 1993 constitutes 
a substantive appeal on the issue.  Subsequent RO rating 
decisions granted disability compensation in accordance with 
38 U.S.C.A. § 1151 for residuals of dislocation of the right 
shoulder with right carpal tunnel syndrome and C8-T1 
radiculopathy and assigned a 10 percent evaluation, effective 
from August 1996; and recharacterized the residuals of right 
inguinal hernia repair, assigning a separation evaluation of 
10 percent for neuralgia of the ilio-inguinal nerve, 
effective from October 1994, a separate 10 percent evaluation 
for the tender scar, and a separate zero percent evaluation 
for status post right inguinal hernia repair, effective from 
April 1995.

In correspondence dated in October 2000, the veteran 
requested disability compensation in accordance with 
38 U.S.C.A. § 1151 for residuals of a cerebral vascular 
accident (stroke) with foot drop.  That issue has not been 
adjudicated by the RO and will not be addressed by the Board.  
The issue is referred to the RO for appropriate action.

The Board issued a decision in August 2002.  Thereafter, the 
veteran submitted additional VA treatment records with a 
waiver of initial consideration by the RO.  The August 2002 
decision was vacated, as to the issues listed on the front 
page of this decision, so that the Board could consider the 
newly received evidence.


REMAND

The Veterans Claims Assistance Act requires that VA provide 
claimants with notice of the evidence needed to substantiate 
their claims, what evidence they are responsible for 
obtaining, and what evidence VA will undertake to obtain.  38 
U.S.C.A. § 5103(a) (2002).  After the Board received this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) interpreted this provision as requiring that 
VA provide specific notice to claimants.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not been 
provided with the specific notice required by 38 U.S.C.A. 
§ 5103(a) and the Court's decision in Quartuccio.

Extensive changes to the criteria for evaluating scars became 
effective in August 2002.  The veteran has not been apprised 
of the new criteria, and the RO has not had an opportunity to 
evaluate his claims on the basis of the new regulations.

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, it could be a denial 
of due process for the Board to evaluate the veteran's claim 
under the new criteria in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Additional information is needed to evaluate the veteran's 
scar in accordance with the new criteria.

Accordingly, this case is remanded for the following:

1.  The RO should provide the veteran 
with a VCAA notice letter pertaining to 
his claims.  The veteran is advised that 
he has one year from the date of the 
notice letter to submit additional 
evidence, and that the Board cannot 
adjudicate his claim until the one-year 
period expires, he reports that he has no 
additional evidence, or he waives the 
one-year period.

2.  The RO should afford the veteran a 
dermatology examination in order to 
determine the current severity of right 
inguinal scar.  The examiner should 
express an opinion as to whether the 
right inguinal hernia repair scar is 
associated with underlying soft tissue 
damage, or causes limited motion.  The 
examiner should also report the size of 
of the scar in square inches or square 
centimeters.  The examiner should review 
the claims folder before completing the 
examination report.

3.  The RO should then readjudicate the 
veteran's claims.  In readjudicating the 
claim for an evaluation in excess of 10 
percent for the scar from the right 
inguinal hernia repair, the RO should 
apply both the old and new rating 
criteria.

4.  The RO should then issue a 
supplemental statement of the case as to 
any issue that remains on appeal.  The 
statement of the case should include the 
new rating criteria for scars, if that 
issue remains on appeal.

The case should then be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


